Thé opinion of the court was delivered, January 5th 1874, by
Mercur, J. —
Two tank-cars, coupled together, were placed by the defendant below upon its track, at the Union Petroleum Company’s place of business. Hines was the superintendent of the petroleum company. The cars were placed there to enable him to fill them with oil. They were put in his charge for that purpose. While thus loading, Hines had the exclusive charge of the cars. The railway company left none of its regular employees in charge or control of them. The mode of filling the cars is to insert a pipe, connected with the tank in which the oil is stored, so that the oil may flow into the top of the car, and turn the stopcock into the pipe. After the front car was filled, it was necessary to move it in order to advance the rear car sufficiently near to the • tank to connect with the pipe. The probable necessity of .this movement of the cars must have been known to the defendant below, yet it furnished Hines with none of its other employees to assist therein. Hines had had no experience in handling cars. The down grade towards the place of collision, and of the burning, was seventy feet to the mile. Where the cars stood, they were securely held by brakes. Hines found himself unable to start both cars together. He therefore dis*320connected them, and started the front car. It appears the brake upon this car was not in good condition. The dog would slip up, loosening its grasp. Hines was ignorant of its defective condition, and was unable to tighten the brake, or stop the car. It ran into a locomotive standing on the track. The collision caused the car of oil, locomotive, one or two other cars, and the house of the plaintiff below, to burn.
It is claimed, by the defendant below, that Hines should have moved the two cars together; that the brake upon the rear car was in good condition, and sufficient to have stopped and held both cars; and that he had no authority to uncouple them. They, therefore, deny any liability for his unauthorized act.
The cars, however, were at the time of the injury subject to the control and management of Hines, for the purposes aforesaid. His authority was general within the limits of the special purpose. That purpose was, to fill the cars with oil; that was the general object for which the cars were intrusted to him. It was within the general scope of his powers so to use and move the cars, as to facilitate the loading thereof. As to third persons, he was clearly the agent of the railway company, and it is liable for his acts.
The other branch of the defence was, that the injury was too remote. To this the court answered : “ If the cars were attached to the engine when the fire broke out, and quickly ignited and burned with the engine, the whole being a connected train upon the track, and the burning mass directly, and without any intervening agency, set fire to and destroyed the plaintiff’s house, the cause was not too remote.”
The rule undoubtedly is, that the damages to be recovered must be the natural and proximate consequence of the act complained of. This, I understand to be, that the cause alleged produced the injury complained of, without any other cause intervening. The distinction between remote and proximate cause will be found fully discussed in Ryan v. The New York Central Railroad Company, 35 N. Y. 210; and in Pennsylvania R. R. Co. v. Kerr, 12 P. F. Smith 353.
We think the answers of the learned judge were correct, and discover no error in the charge.
Judgment affirmed.